CERTIFICATE OF INCORPORATION OF NORTHPORT EQUITY TRADING, INC. Filed by: Jospeh & Terracciano, Esqs. 485 Underhill Boulevard Suite 302 Syosset, New York 11791 CERTIFICATE OF INCORPORATION NORTHPORT EQUITY TRADING, INC. FIRST:The name of the corporation is NORTHPORT EQUITY TRADING, INC. SECOND:Its Registered Office is to be located at 15 East North Street, Dover, Delaware 19901 in the county of Kent. The Registered Agent in charge thereof is W/K Incorporating Services, Inc. THIRD:The purpose of the corporation is to engage in any lawful act of activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH:The amount of the total authorized capital stock of this corporation is Two Thousand, Five Hundred (2,500), common shares all of which shall be without par value. FIFTH:The name and mailing address of the incorporator is as follows: Lawrence A. Kirsch 90 State
